COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 DEANNA MARIE CASTILLO                                            No. 08-17-00260-CV
 EVERETT,                                       §
                                                                    Appeal from the
                       Appellant,               §
                                                                  394th District Court
 v.                                             §
                                                               of Brewster County, Texas
 HERMAN DWAYNE EVERETT,                         §
                                                                (TC# 2017-06-B66-CV)
                       Appellee.                §

                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss her appeal asserting she conducted

further research and concluded that her appeal lacked merit. See TEX.R.APP.P. 42.1(a)(1). We

grant the motion and dismiss the appeal. As requested by Appellant, costs of the appeal are taxed

against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
July 22, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.